IN THE UNITED STATES COURT OF APPEALS
                FOR THE FIFTH CIRCUIT United States Court of Appeals
                                               Fifth Circuit

                                                                  FILED
                                                               November 12, 2007

                                No. 06-11368               Charles R. Fulbruge III
                                                                   Clerk




DALE R. TEMPLIN,
Individually and on Behalf of All Others Similarly Situated,

                                          Plaintiff-Appellant,
v.

SOURCECORP, INC.; ED H. BOWMAN, JR.;
BARRY EDWARDS; IMAGE ENTRY, INC.,

                                          Defendants-Appellees.


                          ***************

DALE R. TEMPLIN,

                                          Plaintiff-Appellant,

v.

SOURCECORP, INC.; ED H. BOWMAN, JR.,BARRY L. EDWARDS,

                                          Defendants-Appellees.


                          ***************
                                No. 06-11368



GEORGE REICHL,
Individually and on Behalf of All Others Similarly Situated,

                                          Plaintiff-Appellant,

DALE R. TEMPLIN,

                                          Appellant,
v.

SOURCECORP, INC.; ED H. BOWMAN, JR.; BARRY EDWARDS,

                                          Defendants-Appellees.


                          ***************


DALE R. TEMPLIN,

                                          Appellant,

v.

SOURCECORP, INC.; ED H. BOWMAN, JR.; BARRY EDWARDS,

                                          Defendants-Appellees.




                Appeal from the United States District Court
                     for the Northern District of Texas
                             No. 3:04-CV-2387




                                      2
                                       No. 06-11368

Before REAVLEY, SMITH, and GARZA, Circuit Judges..
PER CURIAM:*


       We have reviewed the briefs and applicable law, have consulted pertinent
portions of the record, and have heard oral argument. We conclude that the dis-
trict court properly dismissed for failure to state a claim under § 10(b) of the Se-
curities and Exchange Act of 1934, 15 U.S.C. § 78j(b), against SourceCorp, Inc.,
Ed Bowman, or Barry Edwards. Plaintiffs also have failed to state a claim
against Image Entry, Inc., because plaintiffs did not adequately plead that Bill
Deaton’s alleged fraud should be imputed to it. See Kaplan v. Utilicorp United,
Inc., 9 F.3d 405, 407 (5th Cir. 1993). Because plaintiffs’ claims under § 20(a), 15
U.S.C. § 78t(a), were against SourceCorp, Inc., for controlling Image Entry, Inc.,
and against Bowman and Edwards for controlling SourceCorp, Inc., and Image
Entry, Inc., all of whom have committed no “predicate securities fraud offense
under § 10(b),” the plaintiffs “have necessarily failed to state a claim . . . for ‘con-
trolling person’ liability under § 20(a).” Lovelace v. Software Spectrum Inc., 78
F.3d 1015, 1021 n.8 (5th Cir. 1996).
       The judgment is AFFIRMED, essentially for the reasons given by the dis-
trict court.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              3